Filed 7/21/15
                         CERTIFIED FOR PARTIAL PUBLICATION*




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                          (El Dorado)
                                              ----


THE PEOPLE,                                                          C076061

                  Plaintiff and Respondent,              (Super. Ct. No. P12CRM1394)

        v.

AMERICAN CONTRACTORS INDEMNITY CO.,

                  Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of El Dorado County, C. Anders
Holmer, Judge. Reversed.

        E. Alan Nunez and John M. Rorabaugh for Defendant and Appellant.

     Robyn Truitt Drivon, County Counsel, and Lesley B. Gomes, Deputy County
Counsel, for Plaintiff and Respondent.




* Pursuant to California Rules of Court, rules 8.1105 and 8.1110, this opinion is certified
for publication with the exception of parts I and III of the discussion.

                                               1
       American Contractors Indemnity, the surety, appeals from the summary judgment
entered in favor of El Dorado County following the forfeiture of a bail bond. The surety
argues the trial court entered summary judgment prematurely (before the time for the
defendant to appear had elapsed) and also erred in denying the surety‟s motion to set
aside on the grounds that it was filed too late. We agree with the surety on both points.
Accordingly, we will vacate the summary judgment and exonerate the bond.
              BACKGROUND REGARDING BAIL BOND STATUTES
       “ „Certain fixed legal principles guide us in the construction of bail statutes. The
law traditionally disfavors forfeitures and this disfavor extends to forfeiture of bail.
[Citation.] Thus, [Penal Code] sections 1305 and 1306 must be strictly construed in favor
of the surety to avoid the harsh results of a forfeiture.‟ [Citation.]” (People v. Ranger
Ins. Co. (2000) 77 Cal.App.4th 813, 816 (Ranger Ins. Co).) “The standard of review,
therefore, compels us to protect the surety, and more importantly the individual citizens
who pledge to the surety their property on behalf of persons seeking release from
custody, in order to obtain the corporate bond.” (County of Los Angeles v. Surety Ins. Co.
(1984) 162 Cal.App.3d 58, 62.) “ „Where . . . statute[s] such as [Penal Code] section[s]
1305 [and 1306] require[] a court to exercise its jurisdiction in a particular manner, to
follow a particular procedure, or to perform subject to certain limitations, an act beyond
those limits is in excess of its jurisdiction. [Citations.]‟ [Citation.]” (Ranger Ins. Co.,
supra, at p. 816, italics omitted.)
       When a defendant has been granted bail and fails to appear without sufficient
cause for an ordered appearance, the court is required to declare bail forfeited. (Pen.
Code, § 1305, subd. (a).) The clerk must mail notice of the forfeiture to the surety and
the bail agent within 30 days of the forfeiture. (Pen. Code, § 1305, subd. (b).) When, as
here, the notice is mailed, the surety then has 185 days from the notice of forfeiture to




                                              2
produce the defendant or show that he or she is otherwise in custody.1 If the surety
produces the defendant in court or shows evidence he or she is otherwise in custody, the
trial court must set aside the forfeiture and exonerate the bond. (Pen. Code, § 1305,
subds. (b) & (c)(1).) The court may only enter summary judgment when the appearance
period “has elapsed without the forfeiture having been set aside. . . .” (Pen. Code,
§ 1306, subd. (a), italics added.) After the appearance period expires, the trial court must
enter summary judgment against the surety within 90 days. (Pen. Code, § 1306, subds.
(a) & (c); People v. Granite State Insurance Co. (2003) 114 Cal.App.4th 758, 763.) If
the trial court fails to enter summary judgment within 90 days after the date upon which it
may first be entered, the trial court loses the authority to enter such a judgment and the
bond is automatically exonerated. (Pen. Code, § 1306, subd. (c).)
                 FACTUAL AND PROCEDURAL BACKGROUND
       The surety posted a $40,000 bond to secure the release of defendant Mark Douglas
McBride. On May 17, 2013, the defendant failed to appear in court and the trial court
declared bail forfeited. Also on May 17, 2013, the clerk filed a notice of forfeiture of
bond. The notice indicated that the trial court had forfeited bail on May 17, 2013, and, in
the absence of a motion to set aside the forfeiture, the trial court would enter summary
judgment on November 18, 2013. The certificate of mailing indicated the notice was
executed on May 17, 2013, but did not indicate when it was placed in the mail. The
surety received the notice of forfeiture on May 31, 2013. The envelope was postmarked
May 29, 2013.
       On November 18, 2013, the trial court entered summary judgment. The certificate
of mailing of the notice of entry of summary judgment indicated it was executed on
November 18, 2013. As with the notice of forfeiture, there was no indication of when the



1The 185-day period is known as the “appearance period.” (People v. American
Contractors Indemnity Co. (2004) 33 Cal.4th 653, 658 (American Contractors).)

                                              3
notice was placed in the mail. The envelope was postmarked November 20, 2013.
       The surety filed a motion to set aside the judgment and exonerate the bond on
December 19, 2013. The surety made the motion on the grounds the trial court lacked
jurisdiction to enter summary judgment. Specifically, the surety contended the summary
judgment was premature and void. The surety noted that pursuant to Code of Civil
Procedure section 1013a, subdivision (4), “where a certificate of mailing is prepared by
the clerk of the court and the postmark on the envelope is more than one day from the
date of the certificate of mailing, the court may, upon a showing of good cause, deem the
actual postmark date to be the mailing date.” The surety argued that based on the Code
of Civil Procedure and the postmark, the court should find the date the statutory period of
Penal Code section 1305 began to run was May 29, 2013. Accordingly, the surety
continued, the first day summary judgment could be entered was November 30, 2013,
and the November 18, 2013, summary judgment was premature, voidable, and subject to
a motion to vacate. The county argued the summary judgment was timely.2 The court
denied the motion to set aside the summary judgment as untimely.
                                      DISCUSSION
                                              I.
                 Summary Judgment Was Entered One Day Prematurely

       On appeal, the parties agree that the court entered summary judgment prematurely,
but they disagree on when the appearance period began to run.
       As it did in the trial court, the surety relies on Code of Civil Procedure section
1013a, subdivision (4) to argue that because the certificates of mailing do not include the
date the notices were mailed, service should be deemed to have occurred on the date of


2 The record on appeal does not contain a copy of the county‟s opposition to the motion
to set aside the summary judgment. Nor is there a reporter‟s transcript from the hearing
on the motion.

                                              4
the postmark. Thus, the surety contends the appearance period began to run on May 29,
2013, and elapsed on November 30, 2013. Code of Civil Procedure section 1013a,
however, provides that service by the clerk of the court “upon motion of a party served
and a finding of good cause by the court, shall be deemed to have occurred on the date of
postage cancellation or postage meter imprint as shown on the envelope if that date is
more than one day after the date of deposit for mailing contained in the certificate.”
(Code Civ. Proc., § 1013a, subd. (4).) Here, the surety did not make a motion in the trial
court and the court did not make a finding of good cause. In the absence of such a
motion and finding, we will use the date the notices were executed as the operative dates.
       The appearance period began to run on May 17, 2013, and the 185th day was
November 18, 2013. The first day on which the trial court could enter summary
judgment was November 19, 2013. (Pen. Code, § 1306, subd. (a).) The trial court‟s entry
of summary judgment on November 18, 2013, was, therefore, one day premature.
(American Contractors, supra, 33 Cal.4th at p. 659 [when summary judgment is entered
on the last day of the appearance period it is premature].)
                                             II.
                    The Motion to Set Aside the Judgment Was Timely
       “The trial court‟s erroneous entry of summary judgment on the 185th instead of
the 186th day did not deprive the court of jurisdiction over the subject matter of the bail
bond forfeiture or personal jurisdiction over the surety, and thus the premature entry of
summary judgment was voidable, not void.” (American Contractors, supra, 33 Cal.4th at
p. 663.) A voidable judgment is “subject to correction by appeal or a timely motion to
vacate the judgment.” (Id. at p. 657, italics added.) Having concluded that the motion
for summary judgment was voidable, we must consider whether the surety filed its
motion to set aside the summary judgment in a timely manner. We find that it did.
       The county relies on People v. Accredited Surety and Casualty Company, Inc.
(2013) 220 Cal.App.4th 1137 (Accredited) to argue that the motion to set aside the

                                              5
summary judgment had to be made within 15 days of the date on which the notice of
entry of summary judgment was mailed. (Id. at p. 1146.) In Accredited, the surety filed a
motion to set aside the summary judgment claiming the notice was improper and the
summary judgment was entered beyond the statutory deadline. The Accredited court
suggested it appeared the motion to set aside was based on either Code of Civil Procedure
section 663 or 659, both of which require that a motion be filed within 15 days.
(Accredited, at p. 1146.) The court also acknowledged, however, that motions to set
aside summary judgments in bail cases had been considered and permitted in many cases,
and without discussion of the timeliness of the motion. (Id. at pp. 1146-1147.)
Accredited questioned whether the Legislature should impose a specific timeline for
bringing a motion to set aside the forfeiture of bail, but ultimately found “it [was] not
necessary to reach any conclusions about the timeliness of Surety‟s motion in this case,”
because even if the motion was timely it had been properly denied. (Id. at p. 1147.)
       The dicta in Accredited does not persuade us that the time to bring a motion to set
aside a summary judgment in a bail proceeding should be restricted by Code of Civil
Procedure section 663 or 659. A summary judgment in a bail forfeiture is a consent
judgment entered without a hearing and the proceedings are not adversarial. (County of
Los Angeles v. Amwest Surety Ins. Co. (1983) 147 Cal.App.3d 961, 967.) The only issue
in a challenge to the summary judgment is whether it was entered pursuant to the terms of
the consent, which requires compliance with Penal Code sections 1305 and 1306. (See
People v. Wilshire Ins. Co. (1975) 46 Cal.App.3d 216, 220.) The process for forfeiting
bail and setting aside a forfeiture is governed entirely by the provisions of the Penal
Code, and there is nothing to suggest that the Legislature intended the Code of Civil
Procedure to limit the time for filing a motion to set aside the judgment. (Cf. People v.
Ranger Ins. Co. (1998) 66 Cal.App.4th 1549, 1552; County of Los Angeles v. Amwest
Surety Ins. Co., supra, 147 Cal.App.3d at pp. 967-968; County of Sacramento v.
Insurance Co. of the West (1983) 139 Cal.App.3d 561, 564-565.)

                                              6
       In contrast to the county‟s argument, the California Supreme Court has stated that
voidable judgments, like the one in this case, must be set aside before the judgment
becomes final. “[A] voidable judgment must be challenged while the trial court or Court
of Appeal can still correct the mistake.” (American Contractors, supra, 33 Cal.4th at
p. 665.) “[A] party seeking to set aside a voidable judgment or order must act to set aside
the order or judgment before the matter becomes final.” (Christie v. City of El Centro
(2006) 135 Cal.App.4th 767, 780 (City of El Centro).) The Supreme Court has clarified
that a bail summary judgment becomes final 60 days after the clerk mails the notice of
entry of judgment. (American Contractors, at p. 659 & fn. 5 [“The judgment was
therefore final 60 days after the mailing of such notice, or long before ACIC‟s January
2002 motion to set aside the summary judgment. (Cal. Rules of Court, rule 2(a)(1) [now
rule, 8.104].)”].)3 Taken together, the logic of American Contractors and City of El
Centro strongly support the conclusion that a motion to set aside a summary judgment
entered on bail forfeiture must be brought within 60 days of when the clerk mails notice
of entry of judgment. Further, giving the surety 60 days to file a motion to set aside,
instead of the 15 days suggested by Accredited, is consistent with our obligation to
construe the Penal Code in a manner that avoids a forfeiture. (See Ranger Ins. Co.,
supra, 77 Cal.App.4th at p. 816.)
       In this case, the summary judgment was entered on November 18, 2013. The
judgment became final 60 days later, on January 17, 2014. The surety filed its motion to
set aside the judgment on December 19, 2013, which is 31 days after the summary
judgment was entered, and well before the judgment became final. Because the motion




3We recognize that these statements from our Supreme Court are dicta but, unlike the
dicta in Accredited, the analysis of our Supreme Court “should be considered persuasive”
and followed by the intermediate appellate courts. (Hubbard v. Superior Court (1997)
66 Cal.App.4th 1163, 1169.)

                                             7
was filed before the summary judgment became final, we conclude the motion was
timely. For this reason, the trial court erred in denying the motion as untimely.
                                             III.
        The Trial Court Is Without Authority to Enter a New Summary Judgment
       If a “voidable summary judgment is set aside on appeal, it is as if it was never
entered.” (American Contractors, supra, 33 Cal.4th at p. 664.) The order is a nullity and
must be vacated because the trial court acted in excess of its jurisdiction. (City of El
Centro, supra, 135 Cal.App.4th at p. 780.) The correct first day on which summary
judgment could have been entered was November 19, 2013. The court had jurisdiction to
enter summary judgment for 90 days from that date. (Pen. Code, § 1306, subd. (c).)
February 17, 2014, was a court holiday (President‟s Day), so the last day on which the
trial court could enter summary judgment was February 18, 2014. The trial court is now
without authority to enter summary judgment and deem the bond forfeited. Accordingly,
the bail is exonerated. (Penal Code, § 1306, subd. (c); People v. Frontier Pacific Ins. Co.
(2000) 83 Cal.App.4th 1289, 1295.)




                                              8
                                    DISPOSITION
      The summary judgment is reversed. The superior court is directed to enter an
order exonerating the bond. Appellant is awarded costs on appeal.




                                                RENNER                   , J.



We concur:



NICHOLSON                  , Acting P. J.



HULL                       , J.




                                            9